DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, written specification, and drawings filed on June 17, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant’s arguments/remarks, see pgs. 10-14, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.
Pertaining to the Applicant’s arguments/remarks regarding the newly amended limitations of claims 1, 11, and 15:
The Examiner notes that the claims as currently recited broadly require for the first contact to be partially embedded in the dielectric film but does not provide additional structural relationships with other elements such as to distinguish from the prior art combination(s) as currently presented.
As discussed in the interview of July 27, 2022 it appears that one way to distinguish from the prior arts of record would be to claim a relationship between source drain electrode elements 715 and 720 of the first field effect transistor and second field effect transistor which are respectively partially embedded in the dielectric element 791 and also partially embedded in a merged conductive trace element 725 which connects the source drain electrodes of the two transistors.
All arguments directed towards the same by dependency are responded in kind.

Note by the Examiner
5.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Lin et al. (US 2015/0130068 A1), hereinafter as Lin, in view of Yang et al. (US 2015/0206555 A1), hereinafter as Yang, in view of Jung et al. (US 2018/0254351 A1), hereinafter as Jung.

    PNG
    media_image1.png
    795
    1085
    media_image1.png
    Greyscale

7.	Regarding Claim 1, Chi discloses a semiconductor device (see Fig. 2 & “Labeled Fig. 2” above, and at least [0010] “semiconductor memory” and [0015 & 0017];
Note, the difference of the embodiment of Fig. 2 compared to that of Fig. 1 is the elements 212, 214, 216, 218, 222, 224, 226, 228 compared to elements 122 as described in [0024-0034]), comprising:
a substrate (substrate of element 102; see [0013] “the first tier includes the semiconductor substrate with active devices thereon”, [0015] “three tiers 102-106”, and [0018] “memory bit cells 124”) having a surface (upper surface);
a first memory cell (labeled element “First Cell”, includes bottom rightmost element 124, see [0018] “memory bit cells 124”) provided on the substrate (see Fig. 2 and [0013]);
a second memory cell (labeled element “Second Cell”, includes element 124 directly above the “First Cell”, see [0018]) stacked over the first logic gate along a vertical direction perpendicular to the surface of the substrate (see Fig. 2 and [0013]);
a dielectric film (see [0012, 0039] “Each tier has a respective interconnect structure, and optionally has a respective active device layer. A respective insulating layer or semiconductor layer is provided between two adjacent tiers. Inter-layer vias (ILV) are used to interconnect between different tiers.” Selected as an insulating layer, dielectric film) formed between the first memory cell and the second memory cell and separating the first memory cell from the second memory cell (see Fig. 2 & “Labeled Fig. 2” above, and [0015] “three tiers 102-106” and see [0024] “interconnection structures 212-218 and interconnection structures 222-228”); and
a first contact (labeled element “Contact”, includes at least a portion of element 214, see [0026] “at least one of the interconnection structure s 212-218 and 222-228 includes inter-layer via, metal lines, and/or vias”) electrically connecting the first memory cell to the second memory cell such that at least a portion of current flowing between the first and second memory cells will flow along the vertical direction (see Fig. 2 & “Labeled Fig. 2” above, and [0026]).
	Chi does not appear to explicitly disclose the surface of the substrate being planar, the first memory cell includes a first logic gate and comprising a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a second logic gate, the second logic gate comprising a second FET having a second channel, and a second pair of source-drain regions; the dielectric film formed between the first logic gate and the second logic gate and separating the first logic gate from the second logic gate; and the first contact electrically connecting a source-drain region of the first FET to a source-drain region of the second FET such that at least a portion of current flowing between the first and second logic gates will flow along the vertical direction, wherein the first contact is partially embedded in the dielectric film.
	Lin discloses the surface of the substrate being planar (see Figs. 1 & 2A-B element 1003 which is planar; see [0021] “first semiconductor substrate 1003”).
	The planar physical implementation of the substrate as taught by Lin is incorporated as the planar physical implementation of the substrate of Chi. The combination discloses the surface of the substrate being planar, the first memory cell provided on the substrate, and the second memory cell stacked over the first memory cell along a vertical direction perpendicular to the surface of the substrate (see Chi Fig. 2 the substrate of the first tier element 102 is at the bottom and planar in the same manner as in Lin Fig. 1 the substrate of the first tier element 1001 is at the bottom and planar, and see Fig. 2 first tier element Tier Z with a plurality of memory cell elements 12, and a stacked second tier element Tier Y with a plurality of memory cell elements 12, some of the stacked memory cells connected to common bit line elements and see [0021] “Although only two tiers are shown in FIG. 1, it will be understood that a 3D IC structure can include more than two tiers.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the surface of the substrate being planar as taught by Lin as the surface of the substrate being planar of Chi, wherein the combination discloses the surface of the substrate being planar, the first memory cell provided on the substrate, and the second memory cell stacked over the first memory cell along a vertical direction perpendicular to the surface of the substrate because the combination provides a 3D IC structure with stacked CMOS of a memory device allowing a plurality of active devices such as transistors, diodes, MOS capacitors, and/or varactors in a first tier, wherein the structure can include more than two tiers and can have common bit line connections between the tiers (see Lin [0018, 0021-0022]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical substrate implementation in a similar device for another to obtain predictable results (see Lin [0016] and see Chi [0011-0012]).
	Chi and Lin do not explicitly disclose the first memory cell includes a first logic gate comprising a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a second logic gate stacked over the first logic gate, the second logic gate comprising a second FET having a second channel, and a second pair of source-drain regions; the dielectric film formed between the first logic gate and the second logic gate and separating the first logic gate from the second logic gate; and the first contact electrically connecting a source-drain region of the first FET to a source-drain region of the second FET such that at least a portion of current flowing between the first and second logic gates will flow along the vertical direction, wherein the first contact is partially embedded in the dielectric film.
	Yang discloses a first memory cell (see Figs. 1-1A element 15-3, see [0014] “Bit cells 15-0 through 15-3”) includes a first logic gate (element 15-3 is a logic gate, includes a plurality of transistors;
Note, the manner in which the limitation “logic gate” is interpreted is consistent with the Applicant’s invention which states that the logic gate comprises at least one field effect transistor) comprising a first field effect transistor (FET) (element 146-2, [0016] “transistors 144-2 and 146-2”) having a first channel (see Fig. 1A and [0016] “transistors 144-1, 144-2 are PMOS transistors and transistors 146-1, 146-2 are NMOS transistors”), and a first pair of source-drain regions (see Fig. 1A), the second memory cell (element 15-7, see [0015] “bit cell 15-7”) includes a second logic gate (element 15-7 is a second logic gate, includes a plurality of transistors), the second logic gate comprising a second FET (corresponding NMOS transistor of element 15-7 connected to element 146-2 through pass transistors, see [0015 & 0017]) having a second channel, and a second pair of source-drain regions (see Fig. 1A).
The specific first memory cell structure and second memory cell structure as taught by Yang is incorporated as the specific first memory cell structure and second memory cell structure of Chi and Lin. The combination discloses the first memory cell includes a first logic gate comprising a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a second logic gate stacked over the first logic gate, the second logic gate comprising a second FET having a second channel, and a second pair of source-drain regions; the dielectric film formed between the first logic gate and the second logic gate and separating the first logic gate from the second logic gate; and the first contact electrically connecting a source-drain region of the first FET to a source-drain region of the second FET such that at least a portion of current flowing between the first and second logic gates will flow along the vertical direction (see Chi Fig. 2 and “Labeled Fig. 2” above, the structure of elements 124, 232, 234, 236 incorporate the structure of elements 15, 17 of Yang; also see Yang Fig. 3 and [0021] there may be more than two tiers).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the specific first memory cell structure and second memory cell structure as taught by Yang as the specific first memory cell structure and second memory cell structure of Chi and Lin, wherein the combination discloses the first memory cell includes a first logic gate comprising a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a second logic gate stacked over the first logic gate, the second logic gate comprising a second FET having a second channel, and a second pair of source-drain regions; the dielectric film formed between the first logic gate and the second logic gate and separating the first logic gate from the second logic gate; and the first contact electrically connecting a source-drain region of the first FET to a source-drain region of the second FET such that at least a portion of current flowing between the first and second logic gates will flow along the vertical direction of Chi and Lin because the combination allows prevention of decreased resistance and capacitance, while improving the semiconductor memory’s power, speed and area (see Yang [0012 & 0033]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical implementation of a memory cell in a similar memory device for another to obtain predictable results (see Yang [0018] and see Chi [0017] both disclose 3D memory of at least static random access memory (SRAM), DRAM, and are not limited thereto).
Chi and Lin and Yang do not appear to explicitly disclose wherein the first contact is partially embedded in the dielectric film.

    PNG
    media_image2.png
    661
    1967
    media_image2.png
    Greyscale

Jung discloses wherein the first contact is partially embedded in the dielectric film (see “Labeled Figs. 1A & 1B” above, labeled element “Contact”, element 181, which is partially embedded in dielectric film element 194 separating a first logic gate below and a second logic gate above; see [0047] “logic circuit using three-dimensionally stacked dual-gate thin-film transistors”, [0068] “dielectric layer 194”, and [0113] “181: via for connecting 151 and 154 (or 161)”).
The physical implementation of the contact and dielectric film as taught by Jung is incorporated as the physical implementation of each of the contacts and dielectric film of Chi, Lin, and Yang. The combination discloses wherein the first contact is partially embedded in the dielectric film (see Chi Fig. 2 the first contact connecting the first logic gate and second logic gate through the dielectric film is incorporated in the same manner as Jung).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first contact is partially embedded in the dielectric film as taught by Jung as wherein the first contact is partially embedded in the dielectric film of Chi and Lin and Yang because the combination provides a conductive structure which can electrically connect a first source region of a first FET with a second source region of a second FET which are vertically overlapped and dielectric layer for mechanical and electrical separation between upper and lower logic gate elements (see Jung Figs. 1A-B and [0053, 0068]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical implementation of a contact through a dielectric film in a similar device for another to obtain predictable results (see Jung Figs. 1A-B and [0053], and [0047] “FIGS. 1A and 1B, the logic circuit using three-dimensionally stacked dual-gate thin-film transistors”).

8.	Regarding Claim 2, Chi and Lin and Yang and Jung disclose the semiconductor device of Claim 1, wherein
	said first logic gate comprises a first set of complementary FETs including said first FET (see Yang Fig. 1A element 15-3 comprises a first set of complementary FETs of element 138-2 & 138-1, including said first FET element 146-2); and
said second logic gate comprises a second set of complementary FETs including said second FET (see Yang Fig. 1A the corresponding second set of complementary FETs, mirror of the first set and unlabeled, including said second FET of element 15-7).

9.	Regarding Claim 3, Chi and Lin and Yang and Jung disclose the semiconductor device of Claim 2, wherein at least one of said first and second sets of complementary FETs comprises laterally arranged complementary FETS spaced from one another in a lateral direction along said surface of the substrate (see Lin Figs. 1 & 2A-B elements 1004 laterally adjacent to each other, see [0021] “plurality of active devices 1004 (e.g., transistors, diodes, MOS capacitors, and/or varactors)” and see [0018, 0021-0022]; and see Yang Fig. 1A each of the first and second set of complementary FETs are respectively laterally arranged, the first set is laterally arranged in the first tier, and the second set is laterally arranged in the second tier).

10.	Regarding Claim 7, Chi and Lin and Yang and Jung disclose the semiconductor device of Claim 1.
Chi and Lin and Yang and Jung as previously combined do not appear to explicitly disclose further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a back end of line (BEOL) power rail positioned over said second logic gate along said vertical direction.
	Chi embodiment of Fig. 3 discloses further comprising a power rail (see Fig. 3 elements 332-336, see [0035] “word lines 332-336” and [0010 & 0037]) configured to provide current to said first and second logic gate (see Chi [0010 & 0037]), wherein said power rail comprises a back end of line (BEOL) power rail positioned over said second logic gate along said vertical direction (see Chi Fig. 3 elements 332-336 extend over the top of the tiers)
(The language, term, or phrase “back end of line (BEOL)”, is directed towards the process and sequence in forming the power rail at the end of the manufacturing process.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language “back end of line (BEOL)” only requires the power rail, which does not distinguish the invention from Chi, who teaches the structure as claimed.).
The word line implementation as taught by Chi embodiment of Fig. 3 is incorporated as the word line implantation of Chi embodiment of Fig. 2. The combination discloses further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a back end of line (BEOL) power rail positioned over said second logic gate along said vertical direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a back end of line (BEOL) power rail positioned over said second logic gate along said vertical direction as taught by Chi embodiment of Fig. 3 as further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a back end of line (BEOL) power rail positioned over said second logic gate along said vertical direction of Chi (embodiment of Fig. 2) and Lin and Yang because the combination allows providing each memory bit cell with access by two types of conductive lines in order to allow storage of memory in reading and writing (see Chi [0010]; also see Yang Fig. 1-1A and Fig. 3 word line elements 13-14 & 36-38 respectively for a two tier stack and a four tier stack).


    PNG
    media_image3.png
    795
    1085
    media_image3.png
    Greyscale


11.	Regarding Claim 9, Chi and Lin and Yang and Jung disclose the semiconductor device of Claim 1, further comprising:
a third logic gate (see “2nd Labeled Fig. 2” above, element “Third Cell” having a third logic gate as previously combined) provided on the substrate laterally adjacent to the first logic gate and comprising a third FET having a third channel, and a third pair of source-drain regions (see Yang Fig. 1A);
a fourth logic gate (element “Fourth Cell” having a fourth logic gate as previously combined) stacked over the third logic gate along said vertical direction perpendicular to the surface of the substrate, the fourth logic gate comprising a fourth FET having a fourth channel, and a fourth pair of source-drain regions (see Yang Fig. 1A);
a second contact (element “Second Contact”, includes at least a portion of element 212, see [0026] “at least one of the interconnection structure s 212-218 and 222-228 includes inter-layer via, metal lines, and/or vias”) electrically connecting a third source-drain region of the third FET to a fourth source-drain region of the fourth FET such that at least a portion of current flowing between the third and fourth logic gate will flow along said vertical direction (see “2nd Labeled Fig. 2” above and Yang Fig. 1A); and
a third contact (element “Third Contact”) electrically connecting the first source-drain region to the third source-drain region (see [0026]) such that at least a portion of current flowing between the first and third logic gate will flow along the vertical direction (a portion of the current flowing between elements “First Cell” and “Third Cell” continue along the electrical path of the bit lines such as to flow along the vertical direction at element “Contact” and/or “Second Contact”; also see Chi [0025] “Although the interconnection structures 212-218 and 222-228 are arranged to dispose between the ends of vertical adjacent two of the bit lines in FIG. 2, it is understood that the interconnection structures may be disposed at any location of the corresponding two bit lines.” Meaning that there can be additional vertical electrical paths directly at the element “Third Contact”).

    PNG
    media_image4.png
    795
    1085
    media_image4.png
    Greyscale

12.	Regarding Claim 10, Chi and Lin and Yang and Jung disclose the semiconductor device of Claim 1, further comprising:
a third logic gate (see “3rd Labeled Fig. 2” above,) stacked over the second logic gate along said vertical direction, the third logic gate comprising a third FET having a third channel, and a third pair of source-drain regions (see Yang Fig. 1A); and
a second contact (element “Another Contact”) electrically connecting the second source-drain region to the third source-drain region such that at least a portion of current flowing between the second and third logic gate will flow along said vertical direction (see “3rd Labeled Fig. 2” above and Yang Fig. 1A).



13.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Lin et al. (US 2015/0130068 A1), hereinafter as Lin, in view of Yang et al. (US 2015/0206555 A1), hereinafter as Yang , in view of Jung et al. (US 2018/0254351 A1), hereinafter as Jung, in view of Madurawe (US 2008/0106953 A1).

14.	Regarding Claim 8, Chi and Lin and Yang and Jung disclose the semiconductor device of Claim 1.
	Chi and Lin and Yang and Jung do not disclose further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a buried power rail positioned below said first logic gate along said vertical direction.
	Madurawe discloses further comprising a power rail (see Figs. 8 elements 312-313, see [0045] “metal regions 312-313”) configured to provide current to a logic gate (NMOS and PMOS of elements 332/338 of the memory, see [0045] “multi-ported memory cell built using thin-film transistors … The contacts 324 couple top metal 312 to the first poly 332/338 regions. First poly regions comprise NMOS, PMOS and interconnect regions.”), wherein said power rail comprises a buried power rail positioned below said logic gate along said vertical direction (see Fig. 8 elements 312-313 buried in passivation layer element 10 and positioned below the logic gate along the vertical direction).
	The power rail and position with respect to the logic gate of the memory as taught by Madurawe is incorporated as the power rail and position with respect to the logic gate of the memory of Chi and Lin and Yang and Jung. The combination discloses further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a buried power rail positioned below said first logic gate along said vertical direction (The memory tiers as combined are provided above the substrate with the power rail and passivation layers in between).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a power rail configured to provide current to a logic gate, wherein said power rail comprises a buried power rail positioned below said logic gate along said vertical direction as taught by Madurawe as further comprising a power rail configured to provide current to said first and second logic gate, wherein said power rail comprises a buried power rail positioned below said first logic gate along said vertical direction of Chi and Lin and Yang and Jung because the combination provides electrical access to the memory transistors from above and below, has reduced power consumption and chip area requirement, provides high speed operations, and provide electrical connection with little impact on resistance and benefits by parasitic capacitance (see Madurawe [0012 & 0045]).

15.	Claims 15-17 are rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Yang et al. (US 2015/0206555 A1), hereinafter as Yang, in view of Jung et al. (US 2018/0254351 A1), hereinafter as Jung.

16.	Regarding Claim 15, Chi discloses a semiconductor device (see Fig. 2 & “Labeled Fig. 2” above, and at least [0010] “semiconductor memory” and [0015 & 0017];
Note, the difference of the embodiment of Fig. 2 compared to that of Fig. 1 is the elements 212, 214, 216, 218, 222, 224, 226, 228 compared to elements 122 as described in [0024-0034]), comprising:
a substrate (substrate of element 102; see [0013] “the first tier includes the semiconductor substrate with active devices thereon”, [0015] “three tiers 102-106”, and [0018] “memory bit cells 124”);
a first memory cell (labeled element “First Cell”, includes bottom rightmost element 124, see [0018] “memory bit cells 124”) provided on the substrate in a first deck (element 102, see [0015] “tiers 102-106”);
a second memory cell (labeled element “Second Cell”, includes element 124 directly above the “First Cell”, see [0018]), stacked vertically perpendicular to a plane of the substrate (lateral plane) over top the first memory cell in a second deck (element 104, see [0015]);
a dielectric film (see [0012, 0039] “Each tier has a respective interconnect structure, and optionally has a respective active device layer. A respective insulating layer or semiconductor layer is provided between two adjacent tiers. Inter-layer vias (ILV) are used to interconnect between different tiers.” Selected as an insulating layer, dielectric film) formed between the first memory cell and the second memory cell and separating the first memory cell from the second memory cell (see Fig. 2 & “Labeled Fig. 2” above, and [0015] “three tiers 102-106” and see [0024] “interconnection structures 212-218 and interconnection structures 222-228”); and
a current source (at least the current provided through bit line elements BL_1, BL_2, BL_3, BLB_1, BLB_2, BLB_3, see [0010] “Each memory bit cell stores a single bit and is accessed by two types of conductive lines: bit lines (BL) and word lines (WL)” and [0018]) electrically connected to the first memory cell, wherein
current provided by the current source flows through the first memory cell in the first deck (current flows from element “First Cell” through element “Contact” in element 102 and see [0026] “a portion of a bit line of a column of memory bit cells is arranged to extend in a direction X, another portion of a bit line of a column of memory bit cells is arranged to extend in a direction Z”), and
current exiting the memory cell flows vertically upwards to the second deck into the second memory cell (through element “Contact” vertically upwards to element 104 into element “Second Cell”, see [0026]).
	Chi does not explicitly disclose the first memory cell includes a field effect transistor (FET) and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the second memory cell includes a FET and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the dielectric film formed between the first FET and the second FET and separating the first FET from the second FET; the current source electrically connected to the first source electrode or first drain electrode of the first FET, wherein current provided by the current source flows through the first FET in the first deck, and current exiting the first source electrode of the first FET or first drain electrode of the first FET flows vertically upwards to the second deck into the first source electrode of the second FET or first drain electrode of the second FET, and at least one of the first source electrode and the first drain electrode of the first FET and the first source electrode and the first drain electrode of the second FET is partially embedded in the dielectric film.
	Yang discloses a first memory cell (see Figs. 1-1A element 15-3, see [0014] “Bit cells 15-0 through 15-3”) includes a first field effect transistor (FET) (element 146-2, [0016] “transistors 144-2 and 146-2”) and including a first channel, and a first pair of source-drain regions (see Fig. 1A), the second memory cell (element 15-7, see [0015] “bit cell 15-7”) includes a second FET (corresponding NMOS transistor of element 15-7 connected to element 146-2 through pass transistors, see [0015 & 0017]) and including a second channel, and a second pair of source-drain regions (see Fig. 1A).
The specific first memory cell structure and second memory cell structure as taught by Yang is incorporated as the specific first memory cell structure and second memory cell structure of Chi and Lin. The combination discloses the first memory cell includes a field effect transistor (FET) and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the second memory cell includes a second FET and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the dielectric film formed between the first FET and the second FET and separating the first FET from the second FET, the current source electrically connected to the first source electrode or first drain electrode of the first FET, wherein current provided by the current source flows through the first FET in the first deck, and current exiting the first source electrode of the first FET or first drain electrode of the first FET flows vertically upwards to the second deck into the first source electrode of the second FET or first drain electrode of the second FET, the first source electrode of the first FET and the first source electrode of the second FET comprise a contact extending from the first source electrode of the first FET to the first source electrode of the second FET, and the first drain electrode of the first FET and the first drain electrode of the second FET comprise a contact extending from the first drain electrode of the first FET to the first drain electrode of the second FET (see Chi Fig. 2 and “Labeled Fig. 2” above, the structure of elements 124, 232, 234, 236 incorporate the structure of elements 15, 17 of Yang; also see Yang Fig. 3 and [0021] there may be more than two tiers; also see Chi labeled element “Contact”, includes at least a portion of element 214, see [0026] “at least one of the interconnection structure s 212-218 and 222-228 includes inter-layer via, metal lines, and/or vias”).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first memory cell includes a first field effect transistor (FET) having a first channel, and a first pair of source-drain regions, the second memory cell includes a FET having a second channel, and a second pair of source-drain regions as taught by Yang as the first memory cell includes a field effect transistor (FET) and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the second memory cell includes a FET and including a first channel, a first gate structure, a first source electrode, and a first drain electrode, the dielectric film formed between the first FET and the second FET and separating the first FET from the second FET, the current source electrically connected to the first source electrode or first drain electrode of the first FET, wherein current provided by the current source flows through the first FET in the first deck, and current exiting the first source electrode of the first FET or first drain electrode of the first FET flows vertically upwards to the second deck into the first source electrode of the second FET or first drain electrode of the second FET, the first source electrode of the first FET and the first source electrode of the second FET comprise a contact extending from the first source electrode of the first FET to the first source electrode of the second FET, and the first drain electrode of the first FET and the first drain electrode of the second FET comprise a contact extending from the first drain electrode of the first FET to the first drain electrode of the second FET of Chi because the combination allows prevention of decreased resistance and capacitance, while improving the semiconductor memory’s power, speed and area (see Yang [0012 & 0033]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical implementation of a memory cell in a similar memory device for another to obtain predictable results (see Yang [0018] and see Chi [0017] both disclose 3D memory of at least static random access memory (SRAM), DRAM, and are not limited thereto).
Chi and Yang do not appear to explicitly disclose at least one of the first source electrode and the first drain electrode of the first FET and the first source electrode and the first drain electrode of the second FET is partially embedded in the dielectric film.
Jung discloses (see Figs. 1A-B and [0033] “logic circuit using three-dimensionally stacked dual-gate thin-film transistors”) at least one of the first source electrode and the first drain electrode (elements 173, 172 and see [0050] “first source electrode 173 and a first drain electrode 172”) of the first FET (lower FET in Fig. 1A, and see [0047] “three dual-gate thin-film transistors 150, 160, 170”) and the first source electrode and the first drain electrode (elements 162, 163 and see [0051] “a second source electrode 163 and a second drain electrode 162”) of the second FET (upper FET in Fig. 1A and see [0050] “first source electrode 173 and a first drain electrode 172”) is partially embedded in the dielectric film (elements 191-196 and see [0069];
Note, the claim as currently recited and the Applicant’s specification are silent regarding a material of the dielectric film – furthermore, material of the dielectric film of Jung is “at least one” of a list of material which is inclusive of one single material or alternatively can be a multi-material dielectric film).
The physical implementation of the dielectric film as taught by Jung is incorporated as the physical implementation of the dielectric film of Chi and Yang. The combination discloses at least one of the first source electrode and the first drain electrode of the first FET and the first source electrode and the first drain electrode of the second FET is partially embedded in the dielectric film (see Chi Fig. 2 and “Labeled Fig. 2” above, the dielectric film is incorporated to separate the first deck and second deck and encapsulated the first FET and second FET).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the dielectric film as taught by Jung as the dielectric film of Chi and Yang, wherein the combination discloses at least one of the first source electrode and the first drain electrode of the first FET and the first source electrode and the first drain electrode of the second FET is partially embedded in the dielectric film because the combination provides a dielectric film comprising first to sixth dielectric layers of at least one selectable material for providing appropriate mechanical and electrical protection for a stacked logic circuit transistor device (see Jung Figs. 1A-B and [0069]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical implementation of a dielectric film in a similar device for another to obtain predictable results (see Jung Figs. 1A-B and [0053], and [0047] “FIGS. 1A and 1B, the logic circuit using three-dimensionally stacked dual-gate thin-film transistors”).

17.	Regarding Claim 16, Chi and Yang and Jung disclose the semiconductor device of Claim 15.
Chi and Yang and Jung as previously combined do not explicitly disclose further comprising additional FETs, each additional FET being stacked overtop one another in additional decks.
Yang embodiment of Fig. 3 discloses further comprising additional FETs, each additional FET being stacked overtop one another in additional decks (see Fig. 3 third and fourth deck elements 33 and 34 wherein each deck includes additional FETs and the first to fourth decks are stacked overtop one another as well as the additional FETs).
The additional deck and FETs as taught by Yang is incorporated as an additional deck and FETs of Chi and Yang and Jung as previously combined. The combination discloses further comprising additional FETs, each additional FET being stacked overtop one another in additional decks.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the further comprising additional FETs, each additional FET being stacked overtop one another in additional decks as taught by Yang as further comprising additional FETs, each additional FET being stacked overtop one another in additional decks of Chi and Yang and Jung and Yan as previously combined because the combination provides additional memory capacity and functions (see Yang Fig. 3 and [0021]).

18.	Regarding Claim 17, Chi and Yang and Jung and Yan disclose the semiconductor device of Claim 15, wherein
the first FET is part of a first complementary FET (CFET) and the second FET is part of a second CFET (see Yang Fig. 1A element 146-2 part of a first CFET pair of elements 144-2, 146-2, and the same corresponding for the second FET in element 15-7);
the first CFET includes a second channel, a second gate structure, a second source electrode, and a second drain electrode (portions of element 144-2 of the first CFET);
the second CFET includes a second channel, a second gate structure, a second source electrode, and a second drain electrode (corresponding portions in element 15-7);
a first channel of the first CFET provides an NMOS channel and the second channel of the first CFET provides a PMOS channel (see [0016] “transistors 144-1, 144-2 are PMOS transistors and transistors 146-1, 146-2 are NMOS transistors”);
a first channel of the second CFET provides an NMOS channel and the second channel of the second CFET provides a PMOS channel (see [0016] the same transistors are mirrored and correspond in 15-7).

19.	Claims 11-13 are rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Lin et al. (US 2015/0130068 A1), hereinafter as Lin, in view of Jung et al. (US 2018/0254351 A1), hereinafter as Jung. 


    PNG
    media_image1.png
    795
    1085
    media_image1.png
    Greyscale

20.	Regarding Claim 11, Chi discloses a combinational cell (see Fig. 2, cell elements 124, 232, 234, 236, and see [0018, 0037];
Note, the difference of the embodiment of Fig. 2 compared to that of Fig. 1 is the elements 212, 214, 216, 218, 222, 224, 226, 228 compared to elements 122 as described in [0024-0034]) comprising:
a substrate (substrate of element 102; see [0013] “the first tier includes the semiconductor substrate with active devices thereon”, [0015] “three tiers 102-106”, and [0018] “memory bit cells 124”) having a surface (upper surface); 
a plurality of memory cells (elements 124, 232, 234, 236, and see [0018] “memory bit cells 124” and [0037] “memory bit cell 232”) stacked in relation to one another along a vertical direction perpendicular to the surface of the substrate (see Fig. 2) and separated from one another by a dielectric film (see [0012, 0039] “Each tier has a respective interconnect structure, and optionally has a respective active device layer. A respective insulating layer or semiconductor layer is provided between two adjacent tiers. Inter-layer vias (ILV) are used to interconnect between different tiers.” Selected as an insulating layer, dielectric film); and
a contact (labeled element “Contact”, includes at least a portion of element 214, see [0026] “at least one of the interconnection structure s 212-218 and 222-228 includes inter-layer via, metal lines, and/or vias”) extending along the vertical direction and electrically connecting an output of one of said plurality of memory cells (conductive elements of the bit lines elements BL_1, BL_2, BL_3, BLB_1, BLB_2, BLB_3, excluding the element “Contact”, of the bottom rightmost element 124 see [0018] “memory bit cells 124”) to an input of the other one of the memory cells (conductive elements of the bit lines elements BL_1, BL_2, BL_3, BLB_1, BLB_2, BLB_3, excluding the element “Contact”, of element 124 directly above the “First Cell”, see [0018]) such that at least a portion of current flowing between the plurality of memory cells will flow along the vertical direction (see Fig. 2).
	Chi does not explicitly disclose the combination cell is a combination logic cell, the surface of the substrate being planar; wherein the contact is partially embedded in the dielectric film.
	Lin discloses the combination cell is a combination logic cell (see [0016 & 0019 & 0021] “stacked CMOS 3D IC … a 3D IC structure can include more than two tiers”), the surface of the substrate being planar (see Figs. 1 & 2A-B element 1003 which is planar; see [0021] “first semiconductor substrate 1003”).
	The CMOS logic structure and planar physical implementation of the substrate as taught by Lin is incorporated as CMOS logic structure and the planar physical implementation of the substrate of Chi. The combination discloses the combination cell is a combination logic cell, the surface of the substrate being planar, (see Chi Fig. 2 the substrate of the first tier element 102 is at the bottom and planar in the same manner as in Lin Fig. 1 the substrate of the first tier element 1001 is at the bottom and planar, and see Fig. 2 first tier element Tier Z with a plurality of memory cell elements 12, and a stacked second tier element Tier Y with a plurality of memory cell elements 12, some of the stacked memory cells connected to common bit line elements and see [0021] “Although only two tiers are shown in FIG. 1, it will be understood that a 3D IC structure can include more than two tiers.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the combination cell is a combination logic cell, the surface of the substrate being planar as taught by Lin as the combination cell is a combination logic cell, the surface of the substrate being planar of Chi because the combination provides a stacked CMOS 3D IC memory of a memory device allowing a plurality of active devices such as transistors, diodes, MOS capacitors, and/or varactors in a first tier, wherein the structure can include more than two tiers and can have common bit line connections between the tiers (see Lin [0018, 0021-0022]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical substrate implementation in a similar device for another to obtain predictable results (see Lin [0016] and see Chi [0011-0012]).
	Chi and Lin do not appear to explicitly disclose wherein the contact is partially embedded in the dielectric film.
	

    PNG
    media_image2.png
    661
    1967
    media_image2.png
    Greyscale

Jung discloses wherein the first contact is partially embedded in the dielectric film (see “Labeled Figs. 1A & 1B” above, labeled element “Contact”, element 181, which is partially embedded in dielectric film element 194 separating a first logic gate below and a second logic gate above; see [0047] “logic circuit using three-dimensionally stacked dual-gate thin-film transistors”, [0068] “dielectric layer 194”, and [0113] “181: via for connecting 151 and 154 (or 161)”).
The physical implementation of the contact and dielectric film as taught by Jung is incorporated as the physical implementation of each of the contacts and dielectric film of Chi and Lin. The combination discloses wherein the first contact is partially embedded in the dielectric film (see Chi Fig. 2 the first contact connecting the first logic gate and second logic gate through the dielectric film is incorporated in the same manner as Jung).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first contact is partially embedded in the dielectric film as taught by Jung as wherein the first contact is partially embedded in the dielectric film of Chi and Lin because the combination provides a conductive structure which can electrically connect a first source region of a first FET with a second source region of a second FET which are vertically overlapped and dielectric layer for mechanical and electrical separation between upper and lower logic gate elements (see Jung Figs. 1A-B and [0053, 0068]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical implementation of a contact through a dielectric film in a similar device for another to obtain predictable results (see Jung Figs. 1A-B and [0053], and [0047] “FIGS. 1A and 1B, the logic circuit using three-dimensionally stacked dual-gate thin-film transistors”).

21.	Regarding Claim 12, Chi and Lin and Jung disclose the combination logic cell of Claim 11, wherein said plurality of logic gates occupy a single contacted gate pitch in a first direction along said surface of the substrate (see Chi Fig. 2;
Note, neither the claim, nor the specification provide any structural implications of “single contacted gate pitch” and the term does not have a well-known or established meaning to one of ordinary skill in the art – therefore, the “single contacted gate pitch” is interpreted as a name for the pitch in a first direction of the plurality of logic gates along said surface of the substrate which is disclosed by Chin and Lin).

22.	Regarding Claim 13, Chi and Lin and Jung disclose the combination logic cell of Claim 12, wherein said plurality of logic gates occupy more than one critical metal pitch in a second direction along said surface of the substrate and non-parallel to said first direction (see Chi Fig. 2 there are a plurality of logic gates, at least four shown, in a second lateral direction along said surface of the substrate such that the plurality logic gates which each include one or more metal elements occupy more than one critical metal pitch – a critical metal pitch is a minimum pitch, distance, required between adjacent metal elements).

23.	Claim 14 is rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Lin et al. (US 2015/0130068 A1), hereinafter as Lin, in view of Jung et al. (US 2018/0254351 A1), hereinafter as Jung, in view of Viau et al. (US 2013/0002303 A1), hereinafter as Viau.
[Hsu et al. (US 2015/0116019 A1), hereinafter as Hsu is utilized herein as evidence.]

24.	Regarding Claim 14, Chi and Lin and Jung disclose the combination logic cell of Claim 12, wherein
said plurality of logic gates comprises three logic gates stacked in relation to one another along said vertical direction (see Chi Fig. 2); and
said contact comprises a plurality of contacts configured to electrically interconnect said plurality of logic gates (see Chi see [0026] “a portion of a bit line of a column of memory bit cells is arranged to extend in a direction X, another portion of a bit line of a column of memory bit cells is arranged to extend in a direction Z” element 214 of the first bit line element BL_1 connects to all of the elements 124 in each of the tiers and a portion of currently flowing the first and second memory cells will flow along said vertical direction in plan view).
Chi and Lin and Jung do not appear to explicitly disclose a configuration of an AND-OR-Invert (AOI) cell.
	Viau discloses a configuration of an AND-OR-Invert (AOI) cell (see [0002, 0013] “CMOS technology is used in … memory devices, (e.g., random access memory (RAM))” and “The CMOS gates may be OR-AND-INVERT (OAI) gates or AND-OR-INVERT (AOI) gates.”).
	The configuration of the logic cell CMOS circuitry as taught by Viau is incorporated as the configuration of the logic cell CMOS circuitry of Chi and Lin.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a configuration of an AND-OR-Invert (AOI) cell as taught by Viau as a configuration of an AND-OR-Invert (AOI) cell of Chi and Lin and Jung because the compound logic gate CMOS circuitry often used in tour design or combinational logic networks because the structure is simpler and more efficient than the sum of individual gates and provides operational capabilities in combination with a large number of gates, reduction of power is also capable and size can be reduced (see Viau [0013-0014 & 0036] and evidentiary reference Hsu [0036]).

25.	Claim 18 is rejected under 35 U.S.C. 103 as obvious over Chi et al. (US 2016/0293227 A1), hereinafter as Chi, in view of Yang et al. (US 2015/0206555 A1), hereinafter as Yang, in view of Lin et al. (US 2015/0130068 A1), hereinafter as Lin.

26.	Regarding Claim 18, Chi and Yang and Jung and Yan disclose the semiconductor device of Claim 17, wherein
the second channel of the first CFET is disposed adjacent to the first channel of the first CFET (see Yang Fig. 1A); and
the second channel of the second CFET is disposed adjacent to the first channel of the second CFET (see Yang Fig. 1A).
	Chin and Yang do not appear to explicitly disclose laterally adjacent.
	Lin discloses a planar substrate with stacked 3D CMOS of memory cells in tiers, wherein the CMOS of each tier are laterally adjacent (see Figs. 1 & 2A-B elements 1004 laterally adjacent to each other, see [0021] “plurality of active devices 1004 (e.g., transistors, diodes, MOS capacitors, and/or varactors)” and see [0018, 0021-0022]).
	The orientation of the transistors of each tier as taught by Lin is incorporated as the orientation of the transistors of each tier of Chi and Yang and Jung and Yan.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a planar substrate with stacked 3D CMOS of memory cells in tiers, wherein the CMOS of each tier are laterally adjacent as taught by Lin as a planar substrate with stacked 3D CMOS of memory cells in tiers, wherein the CMOS of each tier are laterally adjacent of Chi and Yang and Jung and Yan because the combination provides a 3D IC structure with stacked CMOS of a memory device allowing a plurality of active devices such as transistors, diodes, MOS capacitors, and/or varactors in a first tier, wherein the structure can include more than two tiers and can have common bit line connections between the tiers (see Lin [0018, 0021-0022]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known physical substrate implementation in a similar device for another to obtain predictable results (see Lin [0016] and see Chi [0011-0012]).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818